


116 HR 653 IH: Expanding Access to the Workforce Through Dual Enrollment Act of 2019
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 653
IN THE HOUSE OF REPRESENTATIVES

January 17, 2019
Mr. Brown of Maryland (for himself, Mr. Hastings, Ms. Clarke of New York, and Ms. Wild) introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To provide grants to eligible entities to establish, expand, or support dual or concurrent enrollment programs offering career and technical education, and for other purposes.
 
 
1.Short TitleThis Act may be cited as the Expanding Access to the Workforce Through Dual Enrollment Act of 2019.  2.Grant Program (a)In generalFrom the amounts appropriated under subsection (h), the Secretary of Education shall provide grants to eligible entities for the purposes of establishing, expanding, or supporting dual or concurrent enrollment programs offering career and technical education. 
(b)AmountsThe total grant amount made to an eligible entity under this section may not exceed $1,000,000.  (c)Use of Grants (1)Required Use of GrantsAn eligible entity that receives a grant under this section shall use such grant for a program described in subsection (a) that carries out the following requirements: 
(A)A State that is a partner in such eligible entity shall establish a policy to ensure that any postsecondary credits earned though the program will be recognized throughout the system of public higher education of the State in which such program is located.  (B)Each local educational entity that is a partner in such eligible entity— 
(i)shall prioritize establishing, expanding, or supporting such program at secondary schools— (I)serving students not less than 50 percent of whom are eligible for the free or reduced-price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); 
(II)whose most recent four-year adjusted cohort graduation rate is below the national four-year adjusted cohort graduation rate, as determined by the Secretary using the most recent data submitted to the National Center of Education Statistics for the calculation of such national rate; and  (III)whose most recent immediate college enrollment rate is below the national immediate college enrollment rate, as determined by the National Center of Education Statistics; and 
(ii)shall prioritize selecting students for the program who are from a family whose taxable income for the proceeding year did not exceed 90 percent of the amount equal to the median income for a family of the size involved within the State as determined by the Bureau of the Census.  (C)Each public institution of higher education that is a partner in such eligible entity shall provide such program— 
(i)assistance with curriculum development;  (ii)access to faculty for the instruction of courses; 
(iii)access to facilities on the campus of such institution of higher education, including for the purpose of instructing courses; and  (iv)access to advisors from such institution of higher education for the purposes of advising students enrolled in such program. 
(D) 
(i)Each private sector entity that is a partner in such eligible entity shall provide such program with at least two of the forms of assistance described in clause (ii), which shall include at least one of the forms of assistance described in subclause (I), (III), or (IV) of such clause.  (ii)The forms of assistance described in this clause are as follows: 
(I)Internships approved by the Secretary or registered apprenticeship programs for students enrolled in such program.  (II)Funds in an amount equal to not less than 10 percent of the total costs of administering such program. 
(III)Assistance with curriculum development.  (IV)Mentoring for students enrolled in such program. 
(V)Individuals employed by the private sector entity for the instruction of courses.  (VI)Equipment and facilities for the purposes of on-site instruction. 
(2)Authorized Use of GrantsAn eligible entity that receives a grant under this section may use— (A)not more than 50 percent of the grant to— 
(i)cover expenses, including tuition costs and textbook fees, incurred by students enrolled in the program established, expanded, or supported with the grant; and  (ii)offer courses for credit or not-for-credit to supplement such program to— 
(I)improve the financial literacy of students; and  (II)teach skills, including resume and interviewing skills, that will prepare students for postsecondary career and technical education; 
(B)not less than 10 percent and not more than 30 percent of the grant to train or hire educators; and  (C)not more than 20 percent of the grant to pay for the cost of transporting (including by school bus, private transportation company, or public transit) students enrolled in the program to the public institution of higher education or private sector entity that is a partner in the eligible entity to receive instruction through a course offered under such program. 
(d)Application requirementsAn eligible entity seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary determines, which shall include an assurance that each partner in the eligible entity will comply with the requirements of subsection (c)(1).  (e)Supplement, not supplantFederal funds made available under this section shall be used so as to supplement the level of Federal, State, and local public funds that, in the absence of such availability, would have been expended for dual enrollment programs and in no case to supplant such Federal, State, and local public funds. 
(f)Financial Aid and Enrollment Status 
(1)Financial AidA student’s participation in a program funded under this section shall not be taken into account in determining the need or eligibility of the student for assistance under the Higher Education Act of 1965 (20 U.S.C. 1000 et seq.).  (2)Enrollment StatusA student enrolled in such program shall not be considered a first-time student of any institution of higher education without regard to postsecondary credits earned under the program. 
(g)Report 
(1)In generalAn eligible entity that receives a grant under this section shall submit to the Secretary a report on— (A)the activities supported by the grant; 
(B)the number of students participating in the activities supported by the grant;  (C)any progress made in achieving the goals of the program supported by the grant; and 
(D)such other information as the Secretary determines to be appropriate.  (2)Timeline for submission of reportThe report under paragraph (1) shall be submitted to the Secretary not later than 180 days after the date on which the eligible entity concludes the activities supported by the grant under this section. 
(h)Authorization of appropriationsThere are authorized to be appropriated $150,000,000 for each of the fiscal years 2020 through 2024.  3.DefinitionsIn this Act: 
(1)Career and Technical EducationThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act (20 U.S.C. 2302).  (2)Dual or Concurrent Enrollment ProgramThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act (20 U.S.C. 7801), except that the postsecondary courses of such program shall offer career and technical education. 
(3)Eligible EntityThe term eligible entity means a partnership among the following: (A)A State. 
(B)One or more local educational agencies.  (C)One or more public institutions of higher education. 
(D)One or more private sector entities.  (4)First Generation College StudentThe term first generation college student has the meaning given the term in section 402A(h)(3) of the Higher Education Act of 1965 (20 U.S.C. 1070a–11(h)(3)). 
(5)Four-Year Adjusted Cohort Graduation RateThe term four-year adjusted cohort graduation rate has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  (6)High SchoolThe term high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(7)Immediate College Enrollment RateThe term immediate college enrollment rate means the percentage of individuals ages 16 to 24— (A)who graduate from high school or complete a graduate educational development test prior to October of a calendar year; and 
(B)who enroll in a two- or four-year institution of higher education in the fall of such calendar year.  (8)Institution of Higher EducationThe term institution of high education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
(9)Local Educational AgencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act (20 U.S.C. 7801).  (10)MentoringThe term mentoring means a structured, managed program in which children are appropriately matched with screened and trained adult volunteers for one-on-one relationships, involving meetings and activities on a regular basis, intended to meet, in part, the child's need for involvement with a caring and supportive adult who provides a positive role model. 
(11)Private Sector EntityThe term private sector entity means an entity owned, controlled, and managed by a private individual or enterprise, including a for-profit business, nonprofit organization, charity, or labor organization.  (12)Registered apprenticeship programThe term registered apprenticeship program means an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). 
(13)SecretaryThe term Secretary means the Secretary of Education.  (14)StateThe term State has the meaning given the term in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003). 

